OPINION — AG — ** PUBLIC OFFICIAL — SALARY CHANGE ** SENATE BILL NO. 7, SESSIONS, NOW CODIFIED AS 19 O.S. 180.62 [19-180.62], 19 O.S. 180.63 [19-180.63], 19 O.S. 180.64 [19-180.64](A) 19 O.S. 180.70 [19-180.70], DOES 'NOT' OPERATE TO GIVE A SALARY INCREASE TO COUNTY OFFICERS ELECTED OR APPOINTED TO ANY COUNTY OFFICE PRIOR TO APRIL 19, 1974. A COUNTY OFFICER ELECTED OR APPOINTED SUBSEQUENT TO APRIL 19, 1974, IS ENTITLED TO THE INCREASED SALARIES SET FOR IN SENATE BILL NO. 7 FROM AND AFTER HIS ELECTION OR APPOINTMENT. DEPUTIES OF OFFICER ELECTED OR APPOINTED SUBSEQUENT TO THE EFFECTIVE DATE OF SENATE BILL NO. 7 ARE ENTITLED TO RECEIVE THE SALARY INCREASES UNDER THE FORMULA SET FORTH IN 19 O.S. 180.65 [19-180.65], THOUGH SUCH INCREASES TO DEPUTIES ARE NOT MANDATORY. SECT. 4 OF SENATE BILL NO. 7 IS CUMULATIVE FOR TRAVEL EXPENSES TO INSTRUCTIONAL TYPE MEETINGS. OFFICERS AND DEPUTIES ARE ENTITLED TO RECEIVE TEN CENTS PER MILE PLUS NECESSARY EXPENSES (ACTUAL) FOR TRAVEL IN CONNECTION WITH THE PERFORMANCE OF THEIR OFFICIAL DUTIES, SAID SECT. 4 HAVING NO EFFECT UPON SUCH REIMBURSEMENTS. (PER DIEM, MILEAGE, TRAVEL, LODGING, PAY) CITE: ARTICLE XXIII, SECTION 10, 19 O.S. 180.47 [19-180.47], 19 O.S. 180.65 [19-180.65] (ALLEN K. HARRIS) (COUNTY OFFICERS, EMPLOYEES) ** SEE: OPINION NO. 74-227 (1974) **